DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matyushkin et al (2007/0258186).
Matyushkin teaches an electrostatic chuck heater comprising: a ceramic plate including, on a surface, a wafer placement surface 24; an electrostatic electrode 36 embedded in the ceramic plate; zone heater electrodes 50,52 which are embedded in the ceramic plate, corresponding to respective multiple heater zones into which the wafer placement surface is divided (see Abstract center and peripheral zones), and allow electric power to be individually supplied to the heater zones; and zone gas grooves 28 which are provided corresponding to respective multiple gas supply zones into which the wafer placement surface is divided independently of the heater zones, and allow a gas to be individually supplied to the gas supply zones (see groove zones in claim 51).
With regard to claims 2 and 3, each of the zone heater electrodes corresponds to one or more of the zone gas grooves (see Abstract and claim 51). It is intrinsic to multi-zone heating arrangements for there to be gaps or separation between the heating coils that would include or be traversed by gas channels.
With regard to claim 5, each zone is said to have an optical temperature sensor 60a and 60b (see para 0028).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the use of overlap recited by claim 4 as it relates to heater electrodes has not been taught or been fairly suggested by the prior art of record.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SWJackson
August 22, 2022
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836